       Case 2:16-md-02724-CMR Document 1694 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                               PRETRIAL ORDER NO. 161
                          (SPECIAL DISCOVERY MASTER FEES)


       AND NOW, this 22nd day of February 2021, upon consideration of the application for

fees and costs incurred by Special Discovery Master Bruce Merenstein for the months of

December 2020 and January 2021, which was submitted to the Court and Liaison Counsel

pursuant to Pretrial Order No. 49, and finding that the work, fees and costs reflected thereon are

“reasonably necessary” for the fulfillment of the Special Discovery Master’s duties, and without

objection from counsel, it is hereby ORDERED that the application for fees and costs is

APPROVED in full in the amount of $37,505.00. Plaintiffs and Defendants shall each make

payment of their respective shares of the approved amount directly to the Special Discovery

Master.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                      ____________________
                                                     CYNTHIA M. RUFE, J.
